Citation Nr: 0733319	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for excision 
of soft palate squamous pavaloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 1988 to March 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied an increased rating 
for the veteran's service-connected excision of soft palate 
squamous pavaloma.


FINDING OF FACT

There is no evidence of current respiratory disability 
associated with the veteran's service-connected excision of 
soft palate squamous pavaloma.


CONCLUSION OF LAW

The criteria for a compensable rating for excision of soft 
palate squamous pavaloma have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97 Diagnostic Code (DC) 6599-
6820 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
Here, the RO sent correspondence in March 2003 and a rating 
decision in May 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2004 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

In September 1994, the RO granted service connection for 
excision of soft palate squamous pavaloma and assigned a 0 
percent disabling rating effective March 1994.  The veteran 
contends that a higher rating should be assigned because he 
has problems breathing through his mouth, excessive snoring, 
a constant sore throat, and coughs up blood several times a 
month.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).  The RO 
evaluated the veteran's disability pursuant to Diagnostic 
Code 6599-6820.  Under those provisions, benign neoplasms of 
any specified part of the respiratory system are evaluated 
using an appropriate respiratory analogy.  

At an April 2003 VA examination, the veteran reported having 
surgeries in 1993 and 1995 to remove squamous papilloma from 
his soft palate.  On examination, the physician noted that 
the veteran had papillomatous lesions encircling his uvula 
but the lesions did not extend to the hypopharynx or larynx.  
There was no evidence of external nasal deformity, the septum 
appeared midline, and intranasal examination showed no 
evidence of purulent discharge.  The veteran's sinus x-rays 
showed a normal examination of the paranasal sinuses.  

VA outpatient treatment records from May 2003 show that the 
veteran reported being bothered by the squamous pavaloma, but 
an intranasal examination reveled no polyps, purulence, or 
crusting.  VA treatment records from June 2003 show that the 
veteran denied having diminished smell, nasal discharge, 
nasal trauma, epistaxis, hemoptysis, throat pain, hoarseness 
or voice changes, or difficulty or pain swallowing.  The 
examiner also noted that the veteran's septum was midline, 
his nostrils patent, his turbinates and membranes pink and 
moist, and he had no tenderness in his sinus.  

The medical evidence of record does not indicate that the 
veteran is presently experiencing symptoms associated with 
his squamous pavaloma that may be analogized with a 
compensable rating under the disabilities listed at 38 C.F.R. 
§ 4.97.  He does not have a deviation of the septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side as required by Diagnostic 
Code 6502.  38 C.F.R. § 4.97.  The record does not show that 
the veteran has one or two incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6514.  The 
veteran also has not been diagnosed with laryngitis, stenosis 
of the larynx, allergic or vasomotor rhinitis, or bacterial 
rhinitis.  38 C.F.R. § 4.97, Diagnostic Codes 6516, 6520, 
6522, & 6523.

Although the veteran asserts that his symptoms impact his 
quality of life, the clinical evidence contradicts that 
claim.  Any impact on the quality of his life does not rise 
to the level of a compensable disability pursuant to the 
Schedule for Rating Disabilities.  Thus, the Board concludes 
that the medical findings are of greater probative value than 
the veteran's statements.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable evaluation for excision of soft palate squamous 
pavaloma.




ORDER

A compensable rating for excision of soft palate squamous 
pavaloma is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


